Citation Nr: 0906057	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-12 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, including as due to herbicide exposure.

2.  Entitlement to erectile dysfunction, peripheral 
neuropathy and arteriosclerotic heart disease as secondary to 
type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The veteran had active service from December 1961 to May 
1966. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).  That duty to assist includes 
verifying service records when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  

Type II diabetes mellitus can be granted service connection 
under presumptive provisions, including association with 
exposure to certain herbicide agents.  Under 38 C.F.R. 
§ 3.307(a)(6) (2008), a veteran who, during active military, 
naval or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  See 38 C.F.R. 
§ 3.307(a)(6), (d) (2008).  In other words, if the veteran 
was exposed to an herbicide agent during active service, 
then, any disease that he has incurred, if found under 
38 C.F.R. § 3.309(e) (2008), shall be service-connected, even 
though there is no record of such disease during service.  
38 C.F.R. § 3.309(e) (2008) lists the disease associated with 
exposure to certain herbicide agents, to include Type II 
diabetes.  

In statements filed with the RO, the veteran asserted that he 
served aboard the USS Catamount (LSD-17) as a carpenter.  
Essentially, the veteran claimed that he would take smaller 
boats from the USS Catamount to perform repairs and other 
action on land.  Service personnel records confirm that the 
veteran was assigned to the USS Catamount; however there was 
no documentation of the veteran's entry into Vietnam.  The 
veteran's representative indicated that the ship log from the 
USS Catamount may contain documentation of the veteran's 
claimed trips into Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the 
proper Federal custodian the ship's log 
and the ship's history of the USS 
Catamount for the period from May 1965 to 
May 1966 for supporting evidence that the 
veteran may have disembarked to perform 
duties on the shore of Vietnam.  The 
response and any additional records should 
be associated with the claims file. 

2.  After receiving the records the RO/AMC 
should make a determination as to whether 
or not the veteran entered into Vietnam.  
On that basis the RO/AMC should 
readjudicate the veteran's claim.  If the 
benefit sought is not granted, the veteran 
and his representative should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




